Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter


Claims 1-4 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
An electric vehicle comprising: a main battery; a first inlet connectable with a power supply outside the vehicle; a second inlet connectable with another power supply outside the vehicle; and a power unit connected to the main battery by a battery power cable, connected to the first inlet by a first inlet power cable, and connected to the second inlet by a second inlet power cable; wherein the power unit comprises: a battery connector to which the battery power cable is connected; a first inlet connector to which the first inlet power cable is connected; and a second inlet connector to which the second inlet power cable is connected, the battery connector is closer to the main battery than a center of the power unit is to the main battery, the first inlet connector is closer to the first inlet than the center of the power unit is to the first inlet, and the second inlet connector is closer to the second inlet than the center of the power unit is to the second inlet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan Ng/         Supervisory Patent Examiner, Art Unit 3614